significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep company division s division t this letter constitutes notice that your request of date for the above-named plan for a waiver of the minimum_funding_standard for the plan_year ending date has been granted subject_to the following conditions the company will make the required quarterly contributions to the plan in a timely manner for the plan years ending ' and the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending and by and respectively your authorized representative agreed to these conditions in a letter dated date which was transmitted by facsimile if these conditions are not satisfied the waiver is retroactively null and void this letter also constitutes notice that your request of date for a modification of the conditions of a waiver of the minimum_funding_standard for the plan_year ending has been granted condition of the ruling letter dated by condition sec_1 and above and condition of the ruling letter dated granted in a ruling letter dated i is replaced is renumbered condition your authorized representative agreed to this modification in a letter dated date which was transmitted by facsimile if these conditions are not satisfied the waiver for the plan_year ending _ is retroactively null and void the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the code and sec_303 of the erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of after payment of the amount required under sec_412 of the code to amortize the waiver for the plan_year ending the company is a privately held corporation that provides services and products through its initial core business division s that include information systems communications systems management and engineering services and manufacturing division t acquired by the company in electron devices used in both military and commercial applications by a variety of customers manufactures a variety of special purpose according to the company it has suffered a temporary substantial business hardship because it has not been able to achieve a positive cash_flow from operations for due to several unprofitable contracts new management has been hired to ensure successful implementation of the company’s goal to achieve positive cash_flow for the company has also implemented a new bid and proposal process to ensure that division t generates profits from new contracts the company feels that the new management changes the new bid process and aggressive cost cutting will improve its financial performance in fact two of the company's biggest customers have funded division t’s operations through cash infusions and cash advances of approximately committed to advancing an additional dollar_figure major contracts division t in ' and are expected to award these customers have also for in revenues in does appear to be division s the company indicates that the company’s business hardship while ongoing since temporary while division t has lost money every year since it was acquired in division s remains profitable and experienced a generated an operating cash_flow of dollar_figure this cash_flow is only sufficient to meet current operating needs and has dragged down profitability of the company as a whole management changes through and new manufacturing processes at division t have improved the company's financial the company is operating at a profit although outlook in cash_flow is still poor however information concerning sales trends for provided by the company show a marked upswing that should allow the company to remain profitable and improve its cash position furthermore the company has secured the support of major customers and its defense business should continue to grow in light of recent world events the company has also indicated that it is fully committed to funding the plan for contributions and has budgeted the amount that needs to be made to the plan by it is up-to-date with the plan’s quarterly and ie the amortization amount for the waiver to meet the minimum_funding requirements for the plan_year while the prospects for the company’s recovery appear solid the plan only has a funded_current_liability_percentage of approximately hence the waiver of the minimum_funding_standard for the plan_year ending as of has been granted subject_to the conditions enumerated above and the waiver of the minimum_funding_standard for the plan_year ending has been modified as described above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that the establishment of another retirement_plan or any amendment to other retirement plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney form on fi le in this office if you require further assistance in this matter please contact sincerely yours fre’ tt jr manager employee_plans technical
